Citation Nr: 9925665	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  97-12 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to service connection for a 
neuropsychiatric disability, claimed on the basis of 
aggravation.  It was determined that new and material 
evidence had been presented ant that the matter should be 
considered on the merits.

A videoconference hearing was held before a Member of the 
Board sitting in Washington, D.C., with the veteran in St. 
Petersburg, Florida, in June 1999.  The undersigned Member 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Based on the current posture of the case, the Board finds 
that due process requires a remand of the case.  First, there 
appears to be some confusion as to the nature of the 
veteran's psychiatric disability.  At various times, he has 
been diagnosed with an antisocial personality, alcohol abuse, 
depression, personality disorder with passive aggressive 
traits, organic personality, and most recently with bipolar 
illness, and hypomania.  Given the conflict in diagnoses 
contained in the record, the Board finds that a remand is 
necessary to clarify the nature of the veteran's current 
disorder.

Moreover, the veteran testified that he received treatment 
for a head injury when he was a toddler, and also was 
evaluated by a psychiatrist while in high school.  At the 
hearing before the Board, it was not clear whether those 
records would still be available.  The Board is of the 
opinion that an attempt should be made to associate those 
records with the claims file.

Further, it is not clear from the instant record whether 
there is any relationship between the in-service psychiatric 
findings and the post-service psychiatric findings.  For 
instance, one in-service finding suggests the presence of a 
personality disorder.  Other findings are suggestive of 
acquired pathology not subsequently diagnosed.  

Moreover, the record as currently developed does not contain 
medical opinion of whether the veteran's pre-service 
psychiatric problems (if acquired pathology) underwent an 
increase during his relatively brief period of military 
service, and if so, whether that increase represented 
aggravation or was the "natural progress" of the disorder.  
The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeal) (the 
Veterans Claims Court) has essentially reported that silence 
of the record may not be taken as indication of no 
aggravation, an opinion is to be provided.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 Vet. App. 
139 (1995).  It is clear from a review of the medical record 
that the outcome of the present case may depend on a medical 
assessment of the progression of the veteran's psychiatric 
disorder prior to, during, and subsequent to service.  The 
Veterans Claims Court has held that such medical questions 
must be addressed by medical experts.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, the Board finds that a 
remand on this issue is necessary.

In addition, the Board recognizes that the veteran's most 
recent private examining physician, George L. Warren, M.D., 
has opined that the veteran's psychiatric disorder was 
aggravated by service, but it is not clear on what evidence 
he based his conclusion, given that the primary diagnosis in 
service and since has been a personality disorder.  Further, 
it appears that Dr. Warren may have based his opinion on 
erroneous information.  As an example, Dr. Warren noted that 
the veteran had never required psychiatric treatment prior to 
the time he entered the Marines in 1970 (actually, the record 
shows that the veteran entered into active duty in late 
1969).  

However, by the veteran's own testimony, he had problems in 
school, ran away from home in the second or third grade, was 
picked up by the truant officers, accidentally set fire to a 
travel trailer when he was 12 years old and was sent to 
juvenile court, was evaluated by a psychiatric in high 
school, and failed to graduate.  Although the veteran related 
that he provided Dr. Warren a copy of his service medical 
records at the time of the evaluation, it appears that Dr. 
Warren was not made aware of the veteran's pre-service 
psychiatric problems.  The veteran even indicated that his 
mother attempted to intercede on his behalf prior to his 
entering onto active duty because of the residuals of a head 
injury sustained as a toddler.  Accordingly, the Board finds 
that an additional opinion is needed on the etiology of the 
veteran's current condition and whether it was aggravated by 
military service.

Finally, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  Specifically, Dr. Warren 
should be invited to provide additional information which 
formed the basis of his opinion.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant psychiatric treatment, not 
already associated with the claims file, 
including records of his head injury as a 
child and psychiatric treatment in high 
school.  After obtaining the appropriate 
signed authorization for release of 
information forms from the veteran, the 
RO should contact each physician, 
hospital, or treatment center specified 
by the veteran to request specifically 
any and all medical or treatment records 
or reports relevant to the above 
mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998). 

2.  The veteran should be advised that 
while the case is on remand status, he is 
free to submit additional evidence and 
argument.  The veteran should be notified 
that he is free to contact Dr. Warren in 
an attempt to obtain additional 
information in support of his claim.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992). 

3.  Thereafter, and whether additional 
records are obtained or not, the entire 
claims file should be directed to the 
appropriate VA examiner for a medical 
examination and opinion regarding the 
veteran's psychiatric disorder.  
Specifically, after reviewing the records 
and examining the veteran, the examiner 
is requested to express an opinion as to 
the following questions:

(a) What is the nature of the veteran's 
current psychiatric disability?

(b) What is the apparent etiology of any 
disorder found?  

(c) The examiner is requested to attempt 
to reconcile the conflicting medical 
opinions/diagnoses based on a review of 
all the evidence of record.  The examiner 
should specifically address the opinion 
of Dr. Warren.

(d) Does the record establish that the 
underlying pathology producing any 
current acquired psychiatric disorder 
pre-existed his periods of military 
service?  In responding to this question, 
the examiner should indicate the degree 
to which the opinion is based upon the 
objective findings of record as opposed 
to the history provided by the veteran.  
If the appellant has only a personality 
disorder in service, as evidenced by the 
record, that too should be noted.

(e)  If the underlying acquired 
psychiatric disorder pre-existed his 
period of military service, does the 
entire record covering the condition of 
the veteran's psychiatric disorder prior 
to, during, and subsequent to military 
service make it more likely than not that 
any current psychiatric disorder was an 
aggravation of the pre-service condition 
beyond the progress that was to naturally 
be expected by reason of the inherent 
character/nature of the condition.  
Specifically, the significance, if any, 
of the head injury many years prior to 
service should also be discussed.  Also, 
again, if only a personality disorder is 
noted in service, that too should be 
noted.

If it is determined that no competent 
evidence in the record establishes that a 
psychiatric disorder pre-existed service, 
then the examiner should provide an 
opinion as to the earliest date that the 
evidence shows the presence of the 
psychiatric disorder.

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  The opinions 
should also allocate the veteran's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner. 

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Veterans Claims Court 
are not complied with, an error exists as 
a matter of law for failure to ensure 
compliance.  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (if report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

5.  The RO should then readjudicate the 
issue of entitlement to service 
connection for an acquired psychiatric 
disability on a de novo basis, giving 
consideration to all the evidence of 
record.  Such readjudication should 
include, as appropriate, consideration of 
the relevant provisions regarding 
aggravation of a pre-service disability.  
In the event the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


